Citation Nr: 0424309	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for a right leg 
gunshot wound muscle injury (Muscle Groups XI and XII), with 
injury of the superficial peroneal nerve, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for a facial scar, 
with retained metallic foreign bodies in the maxilla and 
neck, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for pulmonary 
tuberculosis.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a visual disorder.

6.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to an aid and attendance allowance for the 
veteran's spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served with the recognized guerilla service from 
April 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, in July 2002, 
November 2002, and October 2003.

The issue of entitlement to an aid and attendance allowance 
for the veteran's spouse is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right leg muscle injury is no more than 
moderately severe in degree, with significant pain and 
minimal limitation of joint motion.

3.  The veteran's service-connected facial scar disorder is 
barely visible, with no significant disfigurement and no 
evidence of tenderness, adherence, abnormal texture, 
ulceration or breakdown of the skin, elevation, depression, 
underlying tissue loss, inflammation, edema, keloid 
formation, or color changes.

4.  The veteran's pulmonary tuberculosis was not manifest 
until many years after service and has not been shown to be 
etiologically related to service.

5.  The veteran does not have a current diagnosis of PTSD.

6.  The veteran's claim for service connection a visual 
disorder was initially denied in an unappealed June 1997 
rating decision, and new evidence submitted since that 
decision does not bear directly and substantially upon the 
specific question of whether that disorder is etiologically 
related to either service or a service-connected disability.

7.  The veteran's right leg and facial scar disorders do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right leg gunshot wound muscle injury (Muscle Groups XI 
and XII), with injury of the superficial peroneal nerve, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.73, Diagnostic Code 
5311 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a facial scar, with retained foreign bodies in the 
maxilla and neck, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.118, Diagnostic Codes 7800 and 7804 (2003); 38 C.F.R. § 
4.118, Diagnostic Codes 7800 and 7804 (2002).

3.  Pulmonary tuberculosis was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2003).

5.  New and material evidence has not been submitted to 
reopen a claim for service connection for a visual disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2003).

6.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's five de 
novo claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran.  Moreover, the veteran has been 
afforded several VA examinations addressing his service-
connected disorders.  For reasons described in further detail 
below, examinations addressing his claimed pulmonary 
tuberculosis and PTSD are not "necessary" in this case, in 
view of 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate all of 
his claims has been met.  The RO described such evidence in 
an October 2003 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified that he should submit any additional records that he 
had in support of his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the October 2003 
letter was not given prior to the first AOJ adjudication of 
the veteran's claims, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  After the notice was provided, the case was 
readjudicated, and a new Supplemental Statement of the Case 
was issued to the veteran in April 2004.  The veteran has thus 
been provided with every opportunity to submit evidence and 
argument in support of his claims, as well as to respond to 
VA notices.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

III.  Increased evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Muscle injury of the right leg

In a September 1953 rating decision, the RO granted service 
connection for a right leg muscle injury (Muscle Groups XI 
and XII), with injury of the superficial peroneal nerve, 
based on service medical records showing treatment for the 
initial gunshot wound injury.  A 20 percent evaluation was 
assigned, effective from January 1952.  This evaluation has 
since remained in effect and is at issue in this case.

During a September 2001 VA muscles examination, the veteran 
reported pain in the right lower leg and occasional swelling 
of the right knee and ankle.  Severe flare-ups were noted to 
occur three times per month and to last for several days.  
The veteran noted that he remained sedentary during such 
flare-ups.  Entry and exit wound scars were noted, as was 
tissue loss of Muscle Groups XI and XII.  There was no 
evidence of scar sensitivity or tenderness, adhesions, or 
tendon damage.  Peroneal nerve damage was noted.  Muscle 
strength was 4/5, with no herniation, and pain was noted with 
motion.  Indeed, pain was noted to be the major functional 
impact.  The diagnosis was residuals of a gunshot wound 
injury, with injury to Muscle Groups XI and XII.

The veteran's September 2001 VA neurological examination 
revealed a superficial peroneal nerve injury of the right 
leg, with patchy areas of hypoesthesia and no pathological 
reflexes.

A VA orthopedic examination, also from September 2001, 
revealed functional impairment from pain; tenderness of the 
right knee, ankle, and calf muscles; crepitation of the knee; 
an antalgic gait favoring the right knee; and no ankylosis.  
Range of motion testing of the right knee revealed active 
range of motion to 90 degrees, with flare-ups at 40 degrees 
and pain at 60 degrees.  Range of motion testing of the right 
ankle reveled no limitation of motion, but with pain on 
dorsiflexion at 15 degrees and with plantar flexion at 30 
degrees.  Pain of the right toes was also noted.  The 
diagnosis was minimal degenerative joint disease of the knees 
and ankles (confirmed by x-rays).

During his November 2003 VA muscles examination, the veteran 
reported right leg muscle cramps, numbness, knee joint pain, 
and swelling.  The pain was described as "tolerable if 
severe," occurring two to three times per month.  The 
veteran reported that he was mostly sedentary and could not 
stand for prolonged periods of time.  He used a cane and had 
difficulty rising from a seated position.  His exit and entry 
scars were noted to be slightly depressed.  There was no 
evidence of scar tenderness, adhesions, or tendon damage.  
Peroneal nerve damage was noted, and right muscle strength 
was found to be 4/5.  Pain and weakness with motion and 
repetition were noted.  The diagnosis was residuals of a 
gunshot wound injury, with injury to Muscle Groups XI and 
XII.  The examiner further noted that the veteran was capable 
of sedentary work, with his injury contributing to his 
inability to perform physical work for a long period of time.  

During his November 2003 VA orthopedic examination, the 
veteran reported occasional swelling of the right knee and 
ankle and cramps in the right lower leg.  The examiner 
described the effect of these symptoms on the veteran's usual 
activities as "moderate," although he was noted to be 
mostly housebound and limited in his activities.  An antalgic 
gait was observed, and the veteran used a cane and had 
difficulty getting up from a chair and rising on his toes.  
Range of motion testing of the right knee revealed flexion to 
140 degrees, with pain at 90 degrees and flare-ups at 60 
degrees.  There was full extension of the right knee and no 
limitation of motion of the right ankle.  An x-ray of the 
right leg was noted to be normal.

The veteran's November 2003 neurological examination revealed 
hypoactive deep tendon reflexes and hypoesthesia on the 
anterolateral aspect of the right leg.  The diagnosis was a 
superficial peroneal nerve injury, described as "a minor 
contributing factor to his current helpless status."  

The RO has evaluated the veteran's right leg disability at 
the 20 percent rate under 38 C.F.R. § 4.73, Diagnostic Code 
5311.  Under this section, addressing posterior and lateral 
crural muscles, and muscles of the calf (Muscle Group XI), a 
20 percent evaluation contemplates a moderately severe 
disability, while a 30 percent evaluation is assigned in 
severe cases.  Diagnostic Code 5312, addressing anterior 
muscles of the leg (Muscle Group XII), contains identical 
criteria.

A moderately severe disability of the muscles typically 
results from a through and through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  38 C.F.R. § 4.56(d)(3).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).

In this case, however, the veteran's right leg disability has 
been shown to be no more than moderately severe in degree.  
The primary symptom has been pain and resultant functional 
limitation, but only minimal limitation of motion of the knee 
has been shown.  The veteran's scars are not tender, and 
there has been no evidence of tendon damage.  Moreover, the 
veteran's peroneal nerve damage has been noted to be a minor 
contributing factor.  The Board is satisfied that the 
currently assigned 20 percent evaluation fully contemplates 
the veteran's current symptoms.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for a right leg gunshot wound muscle injury 
(Muscle Groups XI and XII), with injury of the superficial 
peroneal nerve, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C.  Facial scar

In a September 1953 rating decision, the RO granted service 
connection for a facial scar, with a retained fragment in the 
maxilla and the neck, based on service medical records 
showing the initial injury.  A 10 percent evaluation was 
assigned, effective from January 1952.  This evaluation has 
since remained in effect and is at issue in this case.

The veteran's September 2001 VA scars examination revealed a 
one centimeter by one centimeter scar that was barely 
discernible and about two centimeters from the right upper 
lip.  There was no evidence of tenderness, adherence, 
abnormal texture, ulceration or breakdown of the skin, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloid formation, color changes, or disfigurement.  
The diagnosis was a scar, residuals of a gunshot wound 
injury, with a retained metallic fragment in the maxilla.

The veteran underwent a second VA scars examination in 
November 2003, during which he alleged occasional scar pain.  
The examination revealed a one centimeter by one centimeter 
scar that was barely discernible about two centimeters from 
the right upper lip, a two centimeter by two centimeter 
barely discernible circular depression/scar on the anterior 
of the right lower lobe, and a "not visible" scar on the 
neck.  The veteran's skin texture was noted to be tough, but 
there was no evidence of pain, adherence to underlying 
tissue, instability, color changes, gross distortion, 
disfigurement, or resultant limitation of motion.  The 
diagnosis was of scars that were the residual of a gunshot 
wound injury of the face and maxilla, with retained foreign 
bodies.  

The RO has evaluated the veteran's facial scar at the 10 
percent rate under 38 C.F.R. § 4.118, Diagnostic Code 7800 
and 7804.  These code sections were recently revised, 
effective from August 30, 2002.  As neither version of 
Diagnostic Code 7804 allows for an evaluation in excess of 10 
percent, only Diagnostic Code 7800 will be further 
considered.

Under the old criteria of Diagnostic Code 7800, a 10 percent 
evaluation was assigned for a moderately disfiguring scar of 
the head, face, or neck.  A 30 percent evaluation 
contemplated a severe scar, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.

Under the revised criteria of Diagnostic Code 7800, a minimum 
10 percent evaluation is warranted for a scar with one 
"characteristic of disfigurement," while a 30 percent 
evaluation is in order for visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or two or three 
"characteristics of disfigurement."  The "characteristics 
of disfigurement" include a scar of 5 or more inches (13 or 
more cm.) in length, a scar of at least one-quarter inch (0.6 
cm.) wide at its widest part, surface contour of the scar 
elevated or depressed on palpation, a scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

In the present case, however, the veteran's service-connected 
facial scar disorder is barely visible, with no significant 
disfigurement and no evidence of tenderness, adherence, 
abnormal texture, ulceration or breakdown of the skin, 
elevation, depression, underlying tissue loss, inflammation, 
edema, keloid formation, color changes, or disfigurement.  
These findings are markedly less severe than those warranting 
a higher evaluation under both versions of Diagnostic Code 
7800.  The Board also observes that this scar disorder has 
not resulted in any limitation of motion of an affected part.  
See 38 C.F.R. § 4.118, Diagnostic Code (2003) (identical 
provisions to the pre-revision version of this code section).

Overall, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a facial scar, with retained foreign bodies in the maxilla 
and neck, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  

D.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right leg and facial scar 
disorders have markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection for pulmonary 
tuberculosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, pulmonary 
tuberculosis may be presumed to have been incurred during 
service if manifested to a compensable degree within three 
years of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's service medical records are 
entirely negative for pulmonary tuberculosis.  The earliest 
private medical records showing this diagnosis date from 
October 1995, approximately 50 years following the veteran's 
separation from service.  Although the veteran's pulmonary 
tuberculosis was described as "[f]ar [a]dvanced," there 
remains no medical evidence of record suggesting that this 
disorder was first manifest in service or within three years 
thereafter.

To date, the RO has not afforded the veteran a VA examination 
with an opinion as to the etiology of his pulmonary 
tuberculosis.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, then, the preponderance of the evidence is against 
the veteran's claim for service connection for pulmonary 
tuberculosis, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  

IV.  Entitlement to service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, VA regulations 
reflect that symptoms attributable to PTSD are often not 
manifested in service.  Accordingly, service connection for 
PTSD requires a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, as indicated above, service connection is in 
effect for two combat-related disorders, and combat 
participation is conceded.  Nevertheless, there is no 
competent evidence of record indicating a current diagnosis 
of PTSD.  Moreover, the veteran has not suggested to date 
that he has been actually diagnosed with this disorder by a 
specific mental health professional.  Again, as indicated 
above, he lacks the requisite training or expertise to make 
such a diagnosis himself.  See Routen v. Brown, supra.

As such, in the absence of a diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for this 
disorder, and the claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  

V.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the veteran's initial claim for service 
connection for a visual disorder was denied in a June 1997 
rating decision on the basis that, while the claims file 
contained a March 1997 statement from Arsenio B. Martinez, 
M.D., linking loss of vision in the left eye with a shell 
fragment wound in the face, service medical records were 
negative for this disorder.  The veteran was notified of this 
decision in the same month but did not respond within the 
following year.  The Board therefore finds that the June 1997 
rating decision is final under 38 U.S.C.A. § 7105(c).  The 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

The relevant evidence received since the June 1997 rating 
decision is limited.  Two VA cranial nerve examinations, 
dated in September 2001 and November 2003, did not reveal any 
eye problems relating to the veteran's service-connected 
shell fragment wound and facial scar.  The veteran sent in a 
second copy of Dr. Martinez's March 1997 statement, but this 
is duplicative evidence and is not "new" for purposes of 
reopening his claim.

After considering all of the medical evidence of record, the 
Board finds no new medical evidence suggesting a causal 
relationship between a current visual disorder and either 
service or the veteran's service-connected facial scar.  As 
such, this new evidence does not bear materially and 
substantially on the specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in 
multiple lay submissions.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, supra.

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for a 
visual disorder.  This evidence, however, does not suggest a 
causal link between a current disorder and either service or 
a service-connected disability.  Accordingly, this evidence 
does not bear directly and substantially upon the specific 
matter under consideration, namely the etiology of the 
veteran's claimed disorder.  Consequently, VA has not 
received new and material evidence to reopen the veteran's 
claim, and this appeal must be denied as to that claim.


VI.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's only service-connected disorders 
are his right leg and facial scar disorders, discussed above.  
The combined evaluation for these disorders is 30 percent.  
See 38 C.F.R. § 4.25.  This evaluation does not meet the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a), and the question thus becomes 
whether there exists an extra-schedular basis for the grant 
of entitlement to TDIU.  

In this regard, the Board has considered the veteran's 
educational and employment background.  In an April 1997 
application, the veteran reported that he had last worked in 
1980 (he did not specify his job at that time, but has 
reported working as  farmer) and that he had a sixth grade 
education.
 
For extra-schedular consideration, there must be evidence 
that the veteran's service-connected disorders result in 
exceptional interference with employability, but no such 
showing has been made in this case.  The doctor who examined 
the veteran for his VA peripheral nerves examination in 
November 2003 noted that his right leg nerve injury was "a 
minor factor" in his "current helpless status."  The 
doctor who conducted the muscles examination on the same date 
noted that the veteran was capable of sedentary work.  
Moreover, the November 2003 VA orthopedic examination report 
indicates that the veteran's right leg disorder has a 
"moderate effect" on his usual activities.  There is no 
suggestion from these examination reports or from any other 
medical evidence of record that the veteran's right leg and 
facial scar disorders, in and of themselves, preclude 
employability.

The Board has reviewed the evidence of record in this case 
but finds that this evidence does not support the veteran's 
contention, as made in his May 2004 Substantive Appeal, that 
his service-connected disorders are of such severity as to 
preclude his participation in all forms of substantially 
gainful employment.  The Board is aware of the veteran's 
difficulties in seeking employment.  That having been said, 
the veteran, as a layperson, is unable to provide competent 
testimony as to matters which require medical expertise, such 
as the extent of his service-connected disorders.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Additionally, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient, in and of 
itself, to establish unemployability.  The relevant question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

Overall, the Board concludes that evidence of record does not 
support the veteran's claim that his service-connected 
disorders render him unable to obtain or retain substantially 
gainful employment.  Accordingly, the preponderance of the 
evidence is against his claim of entitlement to TDIU.  Since 
the preponderance of the evidence is against the veteran's 
claim, 38 U.S.C.A. § 5107(b) is not applicable in this case.  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.


ORDER

The claim of entitlement to an increased evaluation for a 
right leg gunshot wound muscle injury (Muscle Groups XI and 
XII), with injury of the superficial peroneal nerve, 
currently evaluated as 20 percent disabling, is denied.

The claim of entitlement to an increased evaluation for a 
facial scar, with retained foreign bodies in the maxilla and 
neck, currently evaluated as 10 percent disabling, is denied.

The claim of entitlement to service connection for pulmonary 
tuberculosis is denied.

The claim of entitlement to service connection for PTSD is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a visual disorder, the 
appeal is denied as to this issue.

The claim of entitlement to TDIU is denied.


REMAND

With regard to the claim of entitlement to an aid and 
attendance allowance for the veteran's spouse, the Board 
observes that she has not been examined to date for the 
purpose of showing that she is so severely disabled to 
require the assistance of another person to perform 
activities of daily living.  See 38 C.F.R. § 3.351 (2003).  
Such an examination needs to be accomplished prior to Board 
action on this claim.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  The veteran's spouse should then be 
afforded a comprehensive VA general 
medical examination to determine the 
current severity of her disabilities and 
their effect on her ability to leave her 
home and to care for her basic needs 
without the aid of others.  All indicated 
studies should be performed.  A VA Form 
21-2680 (Examination for Housebound 
Status or Need for Regular Aid and 
Attendance) should be completed as well.  
The examiner should state whether the 
veteran's spouse's disabilities render 
her in need of regular aid and attendance 
or housebound (with consideration of all 
factors indicated in the VA Form 21-
2680), and all opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  Then, the veteran's claim of 
entitlement to an aid and attendance 
allowance for his spouse should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



